     Case 2:17-cv-01434-KJM-EFB Document 48 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                            No. 2:17-cv-1434-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    REDDY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 28, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Neither party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:17-cv-01434-KJM-EFB Document 48 Filed 07/20/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          The court has reviewed the file and finds the findings and recommendations to be
 4   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 5   ORDERED that:
 6          1. The findings and recommendations filed May 28, 2020, are adopted in full; and
 7          2. Defendants’ motion for judgment on the pleadings (ECF No. 42) is DENIED as moot.
 8   DATED: July 17, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
